Title: To Alexander Hamilton from James Scanlan, 21 March 1800
From: Scanlan, James
To: Hamilton, Alexander


          
            Sir,
            Fort McHenry March 21st. 1800
          
          In compliance with an order from the Honble. Secretary of War I came to this post in Decr. 1798 and have remained ever since, though under an expectation of being directed to join my own Regt. when it would require my services—as that has not been the case, I take the liberty of mentioning to you Sir, that my situation is very disagreeable on many accounts. The accommodations both for the Officers and men are so bad, that neither comfort, convenience or health can be expected in their present state, and nothing short of completing the new Barracks in the situation fixed upon for them, can effect a change with respect to health: but that very necessary work being postponed, makes me uneasy, from an apprehension of having the same difficulties to struggle with I had last year, and induces me to solicit a removal
          We have been informed here that both the posts of Governors Island and New Port are without any of the medical gentlemen belonging to the Army, to either of them I should with great pleasure go, if you should think proper to gratify my wishes in a removal from this place
          I have the honor to be with great respect Sir Your most Obt Servt.
          
            James Scanlan
            Surgeon of the
            2d. Regt. A & En’grs
          
          Major Genl. Hamilton
        